Citation Nr: 1117743	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  03-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Providence, Rhode Island.

The Veteran testified at a Board hearing in June 2003.  The Veterans Law Judge who held the June 2003 Board hearing is no longer employed by the Board.  By way of a November 2007 letter to the Veteran, the Board informed the Veteran of his right to have an additional hearing before a different Veterans Law Judge.  By way of correspondence dated in November 2007, the Veteran informed the Board that he did not want an additional hearing.

The Board denied the Veteran's claim in a July 2006 decision and this decision was vacated and remanded pursuant to a joint motion for remand filed by the parties before the U.S. Court of Appeals for Veterans Claims (Court) in August 2007.  The joint motion noted that the Veteran has stated that he received treatment at a VA medical facility in Fort Hamilton, New York in the late 1970s for depression and abuse.  The joint motion noted that Fort Hamilton is a U.S. Army installation in Brooklyn and that adjacent to it is the Brooklyn VA Medical Center.  The joint motion dictated that VA must attempt to obtain these records.  In an August 2007 Order, the Court vacated and remanded the July 2006 Board decision for compliance with the August 2007 joint motion.

This case was returned to the Board in April 2008 and was remanded for the additional development.  The RO has complied with the remand directives.  





The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection should be granted for depression, which he claims began during service.  The Board finds that additional development is necessary prior to adjudicating this claim.  

The Veteran's VA treatment records reflect diagnoses of depression and dysthymia, and his claim is supported by a current medical diagnosis of disability.  

During the June 2003 Board hearing, the Veteran testified that he was separated from service due to being absent without leave related to alcohol abuse, but that he abused alcohol as self-medication for chronic depression.  His service medical records are negative for any complaints or clinical findings related to a psychiatric disorder, and he does not claim otherwise.  During the June 2003 hearing he denied having reported any psychiatric problems while he was in service.  

In a March 2001 statement, the Veteran, through his representative, contended that his service personnel records contain evidence of his disciplinary problems during service.  He argues that these records may be probative to his claim.  These records have not been associated with the Veteran's claim file; therefore, the case is remanded for the collection of the Veteran's service personnel records.

Although the RO/AMC attempted to obtain records generated by a Fort Hamilton, NY medical facility in December 2009 and January 2010, the record does not show that all medical records generated by VA medical facilities in the New York, New York area have been obtained.  




Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request any outstanding service personnel records from the Veteran's period of service (August 1971 to March 1973) from the National Personnel Records Center.  If, after making reasonable efforts, the RO/AMC is unable to obtain any such records, the RO/AMC must specifically document what attempts were made to obtain the records.  The RO/AMC must notify the claimant of the specific records that it is unable to obtain and provide the Veteran with an opportunity to respond.  See 38 C.F.R. § 3.159(c)(2).

2. The RO/AMC must secure all VA medical records generated by any New York, New York based VA Medical Center reflecting treatment of the Veteran for any substance abuse and/or depression from March 1973 to present.  If, after making reasonable efforts, the RO/AMC is unable to obtain any such records, the RO/AMC must specifically document what attempts were made to obtain the records.  The RO/AMC must notify the claimant of the specific records that it is unable to obtain and provide the Veteran with an opportunity to respond.  See 38 C.F.R. § 3.159(c)(2).
 
3. The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If necessary and appropriate under the law, the RO/AMC must undertake a VA medical examination of the Veteran to ascertain if he has a depressive or other mental disorder related to service.  The RO/AMC's attention is called to provisions of law mandating that while service connection for such a claimed disorder is not subject to compensation as a matter of law, this does not preclude compensation for an alcohol or drug abuse disability secondary to a service- connected disability.  Allen v. Principi, 237 F. 3d 1368, 1376 (2001); 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(n), 3.301, 3.303 (2010); VAOPGPREC 2-97 (1997).  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical and records review reports.  If the reports do not include all test reports, special studies or fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the reports must be returned to the reviewers for corrective action.

4. After completion of the above, and any additional development of the evidence that the agency of original jurisdiction may deem necessary, the RO/AMC should review the record and readjudicate the claim.  If any benefits sought remain denied, the Veteran should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


